HARDY, Judge.
The facts and the law have been discussed in the cases of Tucker, La.App., 158 So. 2d 453, and Stuckey, La.App., 158 So.2d 454, against this defendant.
The instant case presents an appeal by defendant from a judgment in the principal sum of $1,193.70 in favor of plaintiff. This amount represents the evaluation of the district judge over and above the prorated liability of the primary insurer for compensatory damages, and we find no error in the judgment.
Accordingly, it follows that the judgment appealed from should be and is affirmed at the cost of defendant-appellant.